Citation Nr: 0006909	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for a lumbosacral spine 
disability currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel

INTRODUCTION

The appellant served on active duty for training from August 
1962 to February 1963 and served from January 1968 to 
November 1969.  This action comes to the Board of Veterans' 
Appeals (the Board) from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection and assigned a 10 percent 
evaluation effective from July 1993 under Diagnostic Code 
5293 for degenerative disc disease of the lumbosacral spine 
with arachnoiditis, right sciatica, and history of low back 
strain.  In November 1996, a 20 percent evaluation was 
awarded based on limitation of motion of the lumbosacral 
spine (previously rated as degenerative disc disease with 
arachnoiditis and right sciatica), effective from March 1996, 
but in January 1997, the effective date for the 20 percent 
evaluation was changed to July 1993.  On a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law; 
thus, it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue 
before the Board is entitlement to an evaluation greater than 
20 percent for a lumbosacral spine disability.

This case was previously before the Board in June 1997, at 
which time it was remanded to the RO for additional 
development.


REMAND

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the instant case, the 
veteran is technically not seeking an increased rating since 
his appeal arises from the original assignment of a 
disability rating.  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board notes that the case was remanded in June 1997 
because it was determined that, inter alia, a complete copy 
of April 1993 private medical records were not included in 
the claim folder.  In a June 1997 letter, the RO requested 
copies of private doctor or hospital reports of all 
examinations and treatment for the service connected 
condition since July 1993 from the veteran; however, no 
attempt was made to obtain the April 1993 records.  A remand 
by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

Following a review of the evidence of record, the Board is of 
the opinion that the medical evidence regarding the level of 
impairment arising from the service connected lumbosacral 
spine disorder is a bit stale.  The most recent VA 
examination pertaining was accomplished in June 1998.  To 
constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).


To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for his 
lumbosacral spine disability since June 
1998.  After securing any necessary 
releases, the RO should obtain copies of 
all VA and private treatment records (not 
already of record) for association with 
the claims folder.

2.  The RO should contact Medical/Dental 
Staff, Inc., to acquire a complete copy 
of the April 10, 1993 medical record.

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected lumbosacral spine disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary testing should be conducted and 
the results reported in detail.  The 
examiner should identify all orthopedic 
and neurologic abnormalities of the 
veteran's low back, and the associated 
symptomatology and manifestations.  The 
examiner should be requested to provide 
an opinion as the severity of the 
appellant's functional impairment due to 
his service-connected lumbosacral spine 
disability.  The examiner should offer an 
opinion as to the degree of limitation of 
motion due to pain "on use or due to 
flare ups," and whether it supported by 
adequate pathology, and whether there is 
evidence of weakened movement.  The 
examiner should offer an opinion as to 
any increased functional loss of the low 
back on increased use of the low back, 
expressed, if possible, in terms of 
additional degrees of loss of range of 
motion.  In addition, the examiner is 
requested to set forth, for the record, 
what constitutes full range of 
lumbosacral spine motion, and is 
requested to specifically report any 
objective limitation of low back motion 
on range of motion testing, and 
characterize the degree of any limitation 
of motion.

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand.  If not, the 
report should be returned to the examiner 
for corrective action.

5.  The RO should thereafter readjudicate 
the issue of an increased evaluation for 
a lumbosacral spine disability, with 
consideration, as appropriate, of §§ 4.40 
and 4.45, and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and whether 
they provide a basis for an increased 
evaluation.  The RO should then review 
the claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall, 11 Vet. 
App. at 268.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




